DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 12/2/2021, with respect to the rejection of claims 1-4, 6-12 and 14-22 have been fully considered and are persuasive in view of the incorporation of objected subject matter (see Applicant’s arguments and remarks, filed 12/2/2021, pages 8-9).  The previous grounds of rejection have been withdrawn. 

Allowable Subject Matter

Claims 1-4, 6-12 and 14-22 allowed.

	Regarding claims 1 and 9, the prior art fails to teach, suggest or disclose discloses the anomaly information further comprises an identifier of a port in which the first egress port queue is located. That is, the closest prior art of Huston discloses flow information includes tracking port information, (paragraph 0003) but it is not clear what port information is tracked (it seems this is probably the ingress and egress ports of the network itself or the source and destination and not the network device’s egress port used to transmit the flow). Huston further fails to disclose including an identifier of the network device in the anomaly information. Although including port information for a flow through a 
	Regarding claims 2, 3, 4, 10, 11, 12, 17-19 and 21, the claims depend from claims 1 and 9 and are allowable for at least the reasons stated with respect to those claims, supra.
Regarding claims 6 and 14, the claims are directed to the similar subject matter as claims 1 and 9, but from the perspective of the receiving device. Therefore, as noted with respect to claims 1 and 9, the prior art fails to teach, suggest or disclose the anomaly information further comprises an identifier of a port in which the first egress port queue is located. That is, the closest prior art of Huston discloses flow information includes tracking port information, (paragraph 0003) but it is not clear what port information is tracked (it seems this is probably the ingress and egress ports of the network itself or the source and destination and not the network device’s egress port used to transmit the flow). Huston further fails to disclose including an identifier of the network device in the anomaly information. Although including port information for a flow through a switch/router and the router information in a report is known in the art, given the number and type of combinations already made the further combination of an additional reference for the port information and a further for the identifier information was deemed beyond the skill of a person of ordinary skill in the art given the number and type of combinations already made. Therefore, the prior art fails to teach, suggest or disclose all elements of claims 6 and 14. 
	Regarding claims 7, 8, 15, 16, 20 and 22, the claims depend from claims 6 and 14 and are allowable for at least the reasons stated with respect to those claims, supra.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466